UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7800


KINGDAWUD BURGESS,

                Petitioner – Appellant,

          v.

WARDEN ATKINSON, FCI Edgefield,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:13-cv-01178-GRA)


Submitted:   March 28, 2014                 Decided:   April 4, 2014


Before KING, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kingdawud Burgess, Appellant Pro Se. Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kingdawud Majahid Burgess, a federal prisoner, appeals

the district court’s order accepting the recommendation of the

magistrate    judge       and    denying       relief    on        his   28     U.S.C.    § 2241

(2012)    petition.         We    have        reviewed       the    record       and    find   no

reversible       error.          In     the    report        and    recommendation,            the

magistrate judge recommended that relief be denied and advised

Burgess that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court

order    based    upon     the    recommendation.              Despite          this    warning,

Burgess failed to file specific objections to the magistrate

judge’s recommendation.

            The     timely        filing        of   specific            objections       to     a

magistrate       judge’s     recommendation           is      necessary          to     preserve

appellate review of the substance of that recommendation when

the     parties     have         been     warned        of     the        consequences          of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also        Thomas    v.   Arn,      474       U.S.    140     (1985).

Burgess has waived appellate review of his claims by failing to

file specific objections after receiving proper notice.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are        adequately     presented           in   the      materials



                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3